United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-1502NE
                                  _____________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Nebraska.
                                        *
Michael D. Vacanti,                     *       [UNPUBLISHED]
                                        *
                   Appellant.           *
                                  _____________

                            Submitted: October 20, 1998
                                Filed: October 28, 1998
                                  _____________

Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

      Michael D. Vacanti appeals his convictions for conspiracy to distribute
methamphetamine and money laundering. Vacanti contends the evidence does not
support his convictions because he purchased methamphetamine merely for personal
use. Vacanti’s drug suppliers testified they sold Vacanti several pounds of
methamphetamine over several months, the police found methamphetamine, scales, a
handgun, and other drug paraphernalia in Vacanti’s home, and Vacanti’s cellular phone
records showed numerous calls between Vacanti and his suppliers. This evidence goes
beyond a mere buyer-seller relationship and shows Vacanti knowingly and intentionally
joined an established methamphetamine-distribution conspiracy. See United States v.
Eastman, 149 F.3d 802, 804 (8th Cir. 1998). Similarly, Vacanti’s financial history and
his wire transfers of large sums of money to his suppliers during the conspiracy support
his money laundering convictions. See id. In sum, sufficient evidence exists from
which a reasonable jury could find Vacanti guilty of all the offenses in the indictment
beyond a reasonable doubt. See United States v. McCracken, 110 F.3d 535, 540 (8th
Cir. 1997). Vacanti also argues the district court incorrectly calculated his sentence
when the district court attributed more than ten kilograms of methamphetamine to him.
The district court determined this amount based on the trial testimony of Vacanti’s drug
suppliers. The district court determines the credibility of the witnesses and the weight
to be given their testimony, see United States v. Moss, 138 F.3d 742, 744-45 (8th Cir.
1998), and having reviewed the record, we find no error in the district court’s guideline
sentence.

      We affirm Vacanti’s convictions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-